Case 2:19-cv-00098-JLS-KS Document 31 Filed 09/04/19 Page 1 of 3 Page ID #:104




  1     CENTER FOR DISABILITY ACCESS
  2     CHRIS CARSON, ESQ., SBN 280048
        RAY BALLISTER, JR., ESQ., SBN 111282
  3     PHYL GRACE, ESQ., SBN 171771
        DENNIS PRICE, ESQ., SBN 279082
  4     CHRISTOPHER A. SEABOCK, ESQ.,SBN 279640
        8033 Linda Vista Road, Suite 200
  5     San Diego, CA 92111
        phylg@potterhandy.com
  6
        Attorneys for Plaintiff
  7
  8     KENNETH I. GROSS, SBN 117838
  9     LAW OFFICES OF KENNETH I. GROSS &
        ASSOCIATES
 10     84 S. Broadway, Suite 504
        Los Angeles, California 90014-3232
 11     Telephone: (213) 627-0218
        Fax: (213) 623-4628
 12     kgross@kigrosslaw.com
 13     Attorney for Defendants TOWNE CENTER
        WEST I, LLC AND TOWNE CENTER
 14     WEST II, LLC
 15
 16
                                 UNITED STATES DISTRICT COURT
 17
                                CENTRAL DISTRICT OF CALIFORNIA
 18
 19     NEHEMIAH KONG,                              Case No.: 2:19-cv-00098-JLS-KS
 20                        Plaintiff,               Joint Stipulation for Plaintiff to
 21                                                 File First Amended Complaint
        v.
 22
        TOWNE CENTER WEST I, LLC, a
 23     Delaware Limited Liability Company;
        TOWNE CENTER WEST II, LLC, a
 24     Delaware Limited Liability Company;
        and Does 1-10,
 25
                         Defendants.
 26
 27
 28




      Joint Stipulation to File Amended Complaint             Case No. 2:19-cv-00098-JLS-KS
Case 2:19-cv-00098-JLS-KS Document 31 Filed 09/04/19 Page 2 of 3 Page ID #:105




  1           WHEREAS, Federal Rule of Civil Procedure 15 provides that, once an
  2   answer is on file, a party may only amend its pleading by consent of the court or by
  3   written consent of the party who has answered; and:
  4
              WHEREAS, consent to amend a complaint should be freely given when the
  5
      interests of justice require; and
  6
              WHEREAS, the plaintiff wishes to file a first amended complaint;
  7
              WHEREAS, the plaintiff’s First Amended Complaint is necessary to the
  8
      outcome of the instant action as it includes responsible parties previously unknown
  9
      to Plaintiff; and
 10
 11           WHEREAS, Plaintiff has presented the undersigned defense counsel with a

 12   “redlined” version of the proposed amended pleading; and

 13           WHEREAS, a copy of the “redlined” First Amended Complaint is filed

 14   concurrently;
 15           THEREFORE, IT IS HEREBY STIPULATED by and between the parties
 16   hereto, through their respective attorneys of record, that Plaintiff may file a First
 17   Amended Complaint. Plaintiff will file said pleading within seven days of the Order
 18   of this Court.
 19
              Additionally, the Answer to the Complaint filed by the defendants Towne
 20
      Center West I, LLC and Towne Center West II, LLC, on June 26, 2019, in which
 21
      Answer and defenses were prepared in response to the Complaint, shall be deemed
 22
      fully responsive to the First Amended Complaint and said defendants do not have to
 23
      file another Answer.
 24
 25
 26
 27
 28




      Joint Stipulation to File Amended Complaint              Case No. 2:19-cv-00098-JLS-KS
Case 2:19-cv-00098-JLS-KS Document 31 Filed 09/04/19 Page 3 of 3 Page ID #:106




  1              IT IS SO STIPULATED.
  2   Dated: September 4, 2019                         CENTER FOR DISABILITY ACCESS
  3
  4                                                   By: /s/ Christopher A. Seabock
                                                          Christopher A. Seabock
  5
                                                          Attorney for Plaintiff
  6
  7
  8   Dated: September 4, 2019                         LAW OFFICES OF KENNETH I.
                                                       GROSS & ASSOCIATES
  9
 10                                                   By: /s/ Kenneth I. Gross
 11                                                       Kenneth I. Gross
                                                          Attorney for Defendants
 12
 13
 14
 15
 16                                SIGNATURE ATTESTATION
 17
 18               I hereby attest that all signatories listed above, on whose behalf this
 19    Stipulation is submitted, concur in the filing’s content and have authorized the
 20    filing.
 21
 22
       Dated: September 4, 2019                     By: /s/ Christopher A. Seabock
 23                                                 Christopher A. Seabock
 24                                                 Attorney for Plaintiff

 25
 26
 27
 28




      Joint Stipulation to File Amended Complaint                Case No. 2:19-cv-00098-JLS-KS
